Citation Nr: 0109629	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  94-36 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney-at-
law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from September 1940 to 
November 1946.

The instant appeal arose from a November 1993 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Montgomery, Alabama, which denied claims for 
entitlement to service connection for degenerative disc 
disease of the lumbar spine as well as claims for entitlement 
to service connection for benign prostatic hypertrophy and 
defective vision.  These issues were remanded by the Board of 
Veterans' Appeals (Board) in October 1996 for further 
development.  In August 1998 the Board denied the claims.  
The appellant filed a timely appeal to the United States 
Court of Appeals for Veterans Claims (Court).

In July 2000, the VA General Counsel and the appellant's 
attorney filed a Joint Motion to Vacate the BVA Decision, in 
part, to Remand in part, and to Stay Further Proceedings.  
The parties requested, as to the issue of entitlement to 
service connection for degenerative disc disease of the 
lumbar spine, that the Court vacate the Board's August 1998 
decision and remand the matter for another VA orthopedic 
examination.  Additionally, the appellant withdrew his appeal 
as to the claims for entitlement to service connection for 
benign prostatic hypertrophy and defective vision.  The Court 
granted the Joint Motion later that month, dismissed the 
benign prostatic hypertrophy and defective vision issues, and 
vacated and remanded the issue of entitlement to service 
connection for degenerative disc disease of the lumbar spine 
to the Board.


REMAND

The appellant contends, in substance, that his degenerative 
disc disease of the lumbar spine is related to an injury to 
his back that occurred in 1946 while he was riding a bicycle.

The Joint Motion noted that a July 1997 VA addendum to an 
April 1997 VA examination report indicated that "there 
appears to be some aspect of the back disability that 'could 
be' related to the 1946 bicycle accident."  As a result, the 
Joint Motion stated that "the veteran should be afforded a 
subsequent VA orthopedic examination that encompasses a 
review of his entire medical history to explain what aspect, 
if any of his current back disability is related to the 1946 
bicycle accident."

The Board notifies the veteran that the requested examination 
is being scheduled to assist VA in properly adjudicating his 
claim and that his failure to report for the examination may 
result in his claim being disallowed.  38 C.F.R. § 3.655 
(2000).  The veteran is further advised that the duty to 
assist is not a "not always a one-way street".  He should 
assist the RO, to the extent possible, in the development of 
his claim.  Wood v. Derwinski, 1 Vet. App. 191, 193 (1991).

In addition, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of the VA with respect to the duty 
to assist and the duty to notify.  This change in the law is 
applicable to all claims, as here, filed before the date of 
enactment of the Veterans Claims Assistance Act of 2000 and 
not yet final as of that date.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is also required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 
(1992)). 

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
the case is REMANDED for the following action:

1.  The RO should afford the veteran a 
comprehensive VA orthopedic examination 
in order to fully assess the etiology of 
any currently diagnosed back disorder.  
All tests deemed necessary by the 
examiner should be conducted, and the 
results of any testing should be reviewed 
by the examiner prior to completion of 
the report.  In particular, the examiner 
is asked to provide an opinion as to it 
whether it is at least as likely as not 
that any of his current back disability 
is related to the 1946 bicycle accident.  
The opinion should be based on a review 
of his entire medical history.  Thus, the 
examiner should review the claims folder.  
The examiner should provide complete 
rationales for all conclusions reached. 

2.  The RO should then review the medical 
report above to determine if it meets the 
requirements of paragraph 1 above.  If 
not, the report should be returned to the 
examiner as inadequate for rating 
purposes.  38 C.F.R. § 4.2 (2000).

3.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(Nov. 17, 2000) and 00-92 (Dec. 13, 
2000), and 01-02 (Jan. 9, 2001), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the VA, including, among others things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.

4.  After completion of the above, the RO 
should readjudicate the issue of entitlement 
to service connection for degenerative disc 
disease of the lumbar spine with 
consideration of the instructions mandated by 
the Joint Motion.  Then, the RO should issue 
a Supplemental Statement of the Case (SSOC) 
to the appellant which sets forth the 
evidence received by the RO since the last 
SSOC was issued.  The appellant and his 
attorney should be given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



